DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-19
Claim(s) 1-19 is/are rejected.

Drawings
The drawings were received on 03/20/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2019 has been accepted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 is attached to the Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1, 
Step 1 Analysis: Claims 1 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory”. For example, the limitation “executing a first process…teacher data item stored in a memory,” as drafted, is a mental process, under its broadest reasonable interpretation covers performance of the limitation in the mind because human mind can calculate similarities between items forming pairs in first and second data using generated 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “machine learning performed by a computer, executing, executing machine learning, stored in a memory” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “machine learning performed by a computer, executing, executing machine learning, stored in a memory” amounts to no more than merely indicating a field of use or technological environment in which 

Regarding claim 2, 
Step 1 Analysis: Claims 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “wherein the pairs of items…the second data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also observe pair of items. The limitation relates to an observation activity. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 3, 
Step 1 Analysis: Claims 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “wherein the second process…the multiple functions” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also calculate sum of products using pen and paper. The limitation relates to an evaluation activity. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 4, 
Claims 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “wherein the teacher data…to the second data” as drafted, is a mental process, under its 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 5, 
Claims 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 5 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “wherein the teacher data…to the second data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also observe to ensure teacher data includes similarity information. 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “machine learning performed by a computer, executing, executing machine learning, stored in a memory” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Further, “receiving information input by a user” amounts to mere receiving data, which is a form of insignificant extra-solution activity. Thus, limitations that amount to merely indicating a field of use or 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “machine learning performed by a computer, executing, executing machine learning, stored in a memory” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. Further the receiving step were considered to be extra-solution activities in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “receiving information input by a user” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not patent eligible.

Regarding claim 6, 
Step 1 Analysis: Claims 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 5. Step 2A analysis for claims 5 is discussed in previous section. Each of the additional limitations (which are not part of claim 5) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “executing an eight process…the new data item” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this evaluation activity. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 7,
Step 1 Analysis: Claims 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 7 is dependent claim of claim 5. Step 2A analysis for claims 5 is discussed in previous section. Each of the additional limitations (which are not part of claim 5) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “reference the memory…first and second data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this evaluation activity. This limitation refers to identifying or prioritizing the data items based on the importance level. The other limitations “execute the machine learning…pairs of items”, “wherein the second process…the evaluation functions”, and “wherein the third process…predetermined number of pairs” relates to 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 8,
Step 1 Analysis: Claims 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 8 is dependent claim of claim 7. Step 2A analysis for claims 7 is discussed in previous section. Each of the additional limitations (which are not part of claim 7) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “executing a ninth process…the highest importance level” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this evaluation activity. This limitation refers to identifying or prioritizing the data items based on the importance level. The other limitations “executing, based on the…executed on the weight values” can also be performed in human mind because human mind can also assign weight values for the pairs of items and for the multiple functions. Other limitations “identifying an evaluation…executed on the weight 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed. The claim is not patent eligible.

Regarding claim 9,
Step 1 Analysis: Claims 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 9 is dependent claim of claim 7. Step 2A analysis for claim 7 is discussed in previous section. Each of the additional limitations (which are not part of claim 7) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “machine learning performed by a computer, executing, executing machine learning, stored in a memory.” For example, the limitation “wherein as the ratio…pair of items is lower” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this evaluation activity in which if information is not available in a number of cells, the importance level of these pair of items is set lower. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.


Regarding claims 10-18, limitations are substantially similar to claims 1-9 respectively, and are rejected in the same manner and reasoning applying. Claims 10-18 uses one more additional element of “A non-transitory computer-readable storage medium”. Step 2A prong 2 and Step 2B can be modified as below.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “A non-transitory computer-medium for storing a program…processing comprising, executing, executing machine learning, stored in a memory” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “A non-transitory computer-medium for storing a program…processing comprising, executing, executing machine learning, stored in a memory” amounts to no more than merely indicating a 

Regarding claims 19, limitations are substantially similar to claims 1, and is rejected in the same manner and reasoning applying. Claims 19 uses one more additional element of “Apparatus, a memory, a processor coupled to the memory”. Step 2A prong 2 and Step 2B can be modified as below.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “Apparatus, a memory, a processor coupled to the memory” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “Apparatus, a memory, a processor coupled to the memory” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mineno at al. (US 2012/0197826A1, hereinafter “Mineno” ~ IDS).

Regarding claim 1, Mineno teaches A method for machine learning performed by a computer, the method comprising: (Para 0014: “Next, the name identification function performed by a machine learning unit corresponding to a machine learning will be described with reference to FIG. 16.”.)
executing a first process that includes executing machine learning on weight values corresponding to multiple functions to be used to calculate similarities between items forming pairs and included in first and second data included in a teacher data item for each of the pairs (Para 0006: “In regards to records each configured by a set of values, as a function for matching the records and determining the identity, the similarity, and the relevance between the records, there is a name identification function.” Similarity between the records is identified. Para 0014: “FIG. 16 is a diagram illustrating name identification that is performed by the machine learning unit… These determination criteria are used as a threshold that is applied to the weighting of each name identification item and the determination of a name identification target record.” Machine learning on weight values applied on data element. Para 0013: “In the customer table M of the name identification target, for example, two million records are stored.” Para 0156: “Furthermore, the program or the information may be stored in another computer (or a server) or the like that is connected to the computer 1000 through a public line, the Internet, a LAN, a wide area network (WAN), or the like.” Target data items and information are stored in memory.
executing a second process that includes identifying evaluation functions to be used to calculate the similarities between the items forming the pairs based on the multiple functions and the weight values corresponding to the multiple functions (Para 0012: “In the name identification item designation d4, the name identification items are designated as a combination of items of the name identification source and items of the name identification target, and an evaluation function and a weighting factor that are applied to each name identification item are designated.” Evaluation functions and weighting factor are applied. Para 0008: “In the name identification process, the values of each item of the identification target (referred to as a “name identification item') of the record J1 of the name identification source and a record M1 of the name identification target are collated by applying an evaluation function that is defined for each name identification item thereto.” Similarities between items are calculated by evaluation function.).

Regarding claim 2, Mineno teaches the method of claim 1.
Mineno also teaches wherein the pairs of items are pairs of items included in the first data and items included in the second data (Para 0006: “In the name identification function, for example, a pair (matching source) of records to be identified is referred to as a name identification Source, and a pair (matching target) of records that are opponents for identification is referred to as a name identification target.” First data pair in source field and second data pair is in target field.).

Regarding claim 3, Mineno teaches the method of claim 1.
Mineno also teaches wherein the second process is configured to identify, as an evaluation function, a function of calculating the sum of products of values calculated by the multiple functions and the weight values corresponding to the multiple functions (Para 0062: “In addition, the above-described total evaluation value is calculated based on the feature vector X, the weighting factor W. and the constant b, and although the principle of the SVM is described in which thresholds are fixed values as an upper limit threshold=WX--b=+1 and a lower limit threshold=WX--b=-1, by moving the constant term b to the right side.” Evaluation value is being calculated as sum of product of feature vectors and weights. Para 0008: “Here, it is assumed that the name identification items include a name, an address, and a date of birth, and, in the name identification process, a matching is made by applying each evaluation function of fa (c) to a name, fb() to an address, and fe() to a date of birth out of the name identification items. Then, the evaluation value of each name identification item that is derived as a result of the matching is weighted in accordance with the name identification item, and the acquired values are added together, whereby a total evaluation value is derived.” Total evaluation value is the weighted sum of the multiple functions (in other words sum of products.).

Regarding claim 4, Mineno teaches the method of claim 1.
Mineno also teaches wherein the teacher data item includes similarity information indicating whether or not the first data is similar to the second data (Para 0153: “Para 0153: In the HDD 1030, an information matching program 1031 that has the same function as that of the control unit 12 illustrated in FIG. 1 is stored. In addition, in the HDD 1030, information matching-related information 1032 corresponding to the name identification target DB 112, the name identification source DB 111, the name identification definition 113, and the training data 114 illustrated in FIG. 1 is stored.” First data corresponds to name identification source and second data corresponds to name identification target.)
wherein the first process is configured to use the multiple functions to calculate the similarities for the pairs of items and for the multiple functions (Para 0008: “Here, it is assumed that the name identification items include a name, an address, and a date of birth, and, in the name identification process, a matching is made by applying each evaluation function of fa() to a name, fb() to an address, and fe() to a date of birth out of the name identification items.” Multiple functions are used. Para 0006: “In regards to records each configured by a set of values, as a function for matching the records and determining the identity, the similarity, and the relevance between the records, there is a name identification function.” Para 0061: “By using this result of the learning process, the evaluation of a name identification can be performed for the feature vector of a pair of records as the name identification target… A total evaluation value that is calculated based on the feature vector X, the weighting factor W. and the constant b is represented as a value in the range of -oo to +OO as a minimum distance between the feature vector and the classification hyperplane s3.” Total evaluation value based on feature vectors of pair of records being compared is calculated for similarity. Multiple evaluation functions are used as we learnt from Para 0008.)
use a first function, which uses the similarity information as an objective variable and uses the similarities for the pairs of items and for the multiple functions as an explanatory variable, to execute the machine learning on the weight values for the pairs of items and for the multiple functions (Para 0065: “An information matching apparatus 1 is an apparatus that collates records for a plurality of records that are configured by a set of values corresponding to items and determines the identity, the similarity, and the relevance between the records.” Determining similarity between pairs is the main objective so it could be an objective variable. Para 0008: Para teaches information related to matching of pairs for multiple functions (function to a name, function to an address, function to a date of birth) as part of name identification process. They are explanatory variables because these information are used to find the similarity between items which is an objective variable. Para 0044: “FIG. 17 is a diagram illustrating a matching through leaning. As illustrated in FIG. 17, a machine learning unit (SVM) 100 performs learning through a training data so by using results (evaluation values) of evaluation functions fa to fe for each name identification item as attributes and derives weighting factors a1 to a3 for each evaluation value as an attribute and a threshold v0 used for determining a total evaluation value by acquiring a classification hyperplane.” Machine learning is used to perform the learning of similarities between items. Weighting factor is applied for each evaluation value of evaluation functions.).

Regarding claim 5, Mineno teaches the method of claim 1.
Mineno also teaches wherein the teacher data item includes similarity information indicating whether or not the first data is similar to the second data (Para 0153: “In the HDD 1030, an information matching program 1031 that has the same function as that of the control unit 12 illustrated in FIG. 1 is stored. In addition, in the HDD 1030, information matching-related information 1032 corresponding to the name identification target DB 112, the name identification source DB 111, the name identification definition 113, and the training data 114 illustrated in FIG. 1 is stored.” First data corresponds to name identification source and second data corresponds to name identification target. Information matching-related information corresponds to similarity information.)
wherein the method further comprises: executing a third process that includes using the evaluation functions to calculate the similarities for the pairs of items (Para 0008: “Here, it is assumed that the name identification items include a name, an address, and a date of birth, and, in the name identification process, a matching is made by applying each evaluation function of fa() to a name, fb() to an address, and fe() to a date of birth out of the name identification items.” Multiple functions are used. Para 0006: “In regards to records each configured by a set of values, as a function for matching the records and determining the identity, the similarity, and the relevance between the records, there is a name identification function.” Pair matching is done using multiple functions. Para 0061: “By using this result of the learning process, the evaluation of a name identification can be performed for the feature vector of a pair of records as the name identification target… A total evaluation value that is calculated based on the feature vector X, the weighting factor W. and the constant b is represented as a value in the range of -oo to +OO as a minimum distance between the feature vector and the classification hyperplane s3.” Total evaluation value based on feature vectors of pair of records being compared is calculated for similarity. Multiple evaluation functions are used as we learnt from Para 0008.)
executing a fourth process that includes executing machine learning on a parameter to be used to calculate a reliability of a determination result indicating whether or not certain data and other data are similar to each other from the calculated similarities and the similarity information (Para 0009: In Para 0009, threshold as a parameter is used to ascertain the reliability of the similarity results of two pairs (a total evaluation value). If total evaluation value is higher than or equal to Upper threshold, it is termed a “complete match”. This means similarity results of two pairs is highly reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. On the hand, if total evaluation values are lower than or equal to lower threshold, this is termed as “no match”. This means similarity results of two pairs is not reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. Para 0014: In Para 0014, threshold is applied to the weighting of each name identification and the determination of a name identification target record. The data is part of training data in supervised learning of Machine Learning.)
executing a fifth process that includes using the parameter subjected to the machine learning to calculate a reliability corresponding to third and fourth data stored in the memory (Para 0009: In Para 0009, threshold as a parameter is used to ascertain the reliability of the similarity results of two pairs (a total evaluation value). If total evaluation value is higher than or equal to Upper threshold, it is termed a “complete match”. This means similarity results of two pairs is highly reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. On the hand, if total evaluation values are lower than or equal to lower threshold, this is termed as “no match”. This means similarity results of two pairs is not reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. Para 0014: In Para 0014, threshold is applied to the weighting of each name identification and the determination of a name identification target record. The data is part of training data in supervised learning of Machine Learning.)
executing a sixth process that includes receiving information input by a user and indicating a determination result indicating whether or not the third data is similar to the fourth data when the calculated reliability corresponding to the third and fourth data satisfies a predetermined requirement (Para 0050: “Once determination result or judgement of similarity results of two pairs is made using predetermined threshold or reliability check. User is asked to make the final judgement or determination if pairs are similar by the definition of similarity.”)
(Para 0050: “At this time, a pair determined to be different (Black) is registered in the training data of a negative example, and a pair determined to be same (White) is registered in the training data of a positive example.” The new data and results of the judgement (which includes user judgement) is stored as training data.).

Regarding claim 6, Mineno teaches the method of claim 5.
Mineno also teaches further comprising: executing an eighth process that includes identifying an evaluation function corresponding to the new teacher data item (In previous step in Para 0050, after determination or judgement, new data is registered as training data, After that evaluation function is used if modification of items are needed as Para 0051 suggests: “In a case where the result of the name identification is determined not to be valid (No in Step S109), in order to modify the name identification items, the evaluation functions, or the training data, the process proceeds to Step S100 or Step S101.”).

Regarding claim 10, Mineno teaches A non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing for machine learning, the processing comprising (Para 0151: “In addition, various processes described in the above-described embodiment can be realized by executing a program prepared in advance by using a computer Such as a personal computer or a workstation.” Para 0152: “As illustrated in FIG. 11, a computer 1000 includes a RAM 1010, a network interface device 1020, an HDD 1030, a CPU 1040, a medium reading device 1050, and a bus 1060.”)
All other limitations in claim 10 is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 11-15, they are substantially similar to claims 2-6 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 19, it is substantially similar to claim 1 and is rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mineno (US 2012/0197826A1 ~ IDS) in view of Koehrsen (“Feature Selection”).

Regarding claim 7, Mineno teaches the method of claim 5.
(Para 0092: “On the other hand, in a case where the derivation number counter is determined to have reached the requested derivation number (Yes in Step S17), the training data generating unit 124 ends the training data generating process.” Number of training data is controlled by derivation number counter. In other words, number of training data is predetermined before it is fed to machine learning model. Para 0045: “Since the SVM 100 derives the weighting factors a1 to a3 and the threshold v0, the weighting factors and the threshold do not need to be set by a staff. As a result, according to the name identification function, a name identification can be performed by referring to the training datas.” Evaluation functions are used by SVM (support vector machine is a machine learning model) for training data items. ML also create weight factors.)
wherein the second process is configured to identify an evaluation function for each of the identified predetermined number of pairs of items in the identifying the evaluation functions (Para 0047: “First, a staff (for example, a user) sets name identification items and evaluation functions for each name identification item in Step S100. Then, the user generates training datas for initial learning in Step S101.” Evaluation function is identified by staff for each data item pairs being compared. Also we learnt from previous limitation that number of training data is controlled (in other words predetermined).) 
wherein the third process is configured to calculate similarities between the items forming the identified predetermined number of pairs (Para 0061: Per para 0061, similarity of data item pairs is calculated using total evaluation values.).

Koehrsen, however, teaches wherein the first process is configured to reference the memory storing information indicating importance levels of the pairs of items and identify a predetermined number of pairs of items in order from the highest importance level from the pairs of items of the first and second data (Section Introduction: Koehrsen teaches feature selection based on the importance level. Features are plotted from highest to lowest importance in figure titled “Feature Importances”. Once features are identified based on the importance level, a predetermined number of training data can be selected based on the derivation number counter method explained in Mineno and discussed in claim 7).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method similarity evaluation between records with the importance level of data features of Koehrsen so important or most relevant features can be used for data evaluation (Koehrsen, Introduction).

Regarding claim 8, Mineno teaches the method of claim 7.
Mineno also teaches executing, based on the teacher data item, the machine learning on the weight values corresponding to the multiple functions for each of pairs of items that are among the identified predetermined number or more of pairs of items and are not subjected to the machine learning to be executed on the weight values (Para 0044: “As illustrated in FIG. 17, a machine learning unit (SVM) 100 performs learning through a training data so by using results (evaluation values) of evaluation functions fa to fe for each name identification item as attributes and derives weighting factors a1 to a3 for each evaluation value as an attribute” Also, the training data generation is controlled by derivation number. A training data amount is predetermined by using this method.)
identifying an evaluation function for each of the pairs of items that are among the identified predetermined number or more of pairs of items and are not subjected to the machine learning to be executed on the weight values (Para 0047: “First, a staff (for example, a user) sets name identification items and evaluation functions for each name identification item in Step S100.” Evaluation function for pair of items is identified by user.)
calculating a similarity for each of the pairs of items that are among the identified predetermined number or more of pairs of items and are not subjected to the machine learning to be executed on the weight values (“An information matching apparatus 1 is an apparatus that collates records for a plurality of records that are configured by a set of values corresponding to items and determines the identity, the similarity, and the relevance between the records.” Similarity between pairs are determined using the information-matching for a plurality of records.)
executing the machine learning on the parameter using the similarity information and similarities between the items forming the identified predetermined number or more of pairs (Para 0009: In Para 0009, threshold as a parameter is used to ascertain the reliability of the similarity results of two pairs (a total evaluation value). If total evaluation value is higher than or equal to Upper threshold, it is termed a “complete match”. This means similarity results of two pairs is highly reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. On the hand, If total evaluation values are lower than or equal to lower threshold, this is termed as “no match”. This means similarity results of two pairs is not reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. Para 0014: In Para 0014, threshold is applied to the weighting of each name identification and the determination of a name identification target record. The data is part of training data in supervised learning of Machine Learning.)
and calculating the reliability corresponding to the third and fourth data, (Para 0009: In Para 0009, threshold as a parameter is used to ascertain the reliability of the similarity results of two pairs (a total evaluation value). If total evaluation value is higher than or equal to Upper threshold, it is termed a “complete match”. This means similarity results of two pairs is highly reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. On the hand, if total evaluation values are lower than or equal to lower threshold, this is termed as “no match”. This means similarity results of two pairs is not reliable if the total evaluations of this pair is higher than or equal to the predetermined upper threshold. Para 0014: In Para 0014, threshold is applied to the weighting of each name identification and the determination of a name identification target record. The data is part of training data in supervised learning of Machine Learning.) receiving the input information, and storing the new teacher data item again (Para 0050: “At this time, a pair determined to be different (Black) is registered in the training data of a negative example, and a pair determined to be same (White) is registered in the training data of a positive example.” The new data and results of the judgement (which includes user judgement) is stored as training data.
Mineno does not explicitly teach further comprising: executing a ninth process that includes, after the execution of the seventh process, identifying the predetermined number or more of pairs of items among the pairs of items included in the first and second data in order from the highest importance level.
Koehrsen, however, teaches further comprising: executing a ninth process that includes, after the execution of the seventh process, identifying the predetermined number or more of pairs of items among the pairs of items included in the first and second data in order from the highest importance level (Section Introduction: Koehrsen teaches feature selection based on the importance level. Features are plotted from highest to lowest importance in figure titled “Feature Importances”. Once features are identified based on the importance level, a predetermined number of training data can be selected based on the derivation number counter method explained in Mineno and discussed in claim 7.).
Same motivation to combine the teachings of Mineno and Koehrsen as claim 7.

Regarding claim 9, Mineno and Koehrsen teach the method of claim 7.
Koehrsen also teaches wherein as the ratio of the number of cells that are included in a pair of items in the teacher data item and in which information is not set to the number of cells included in the pair of items is higher, an importance level of the pair of items is lower (Section Introduction: Koehrsen considers those cells where information is not set (in other words “missing values”) as lowest importance. The higher the missing values the lowest will be their importance because features having missing values higher than a threshold can be removed. The higher the ratio of missing values for given features, the least important they are and greater are the chances they will be removed (because they can exceed threshold percentage sooner) from further consideration.).
Same motivation to combine the teachings of Mineno and Koehrsen as claim 7.

Regarding claims 16-18, they are substantially similar to claims 7-9 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
06/17/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123